—In an action to recover damages, inter alia, for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Robbins, J.), entered August 9, 1991, which granted the motion of the defendant Highland Care Center, Inc., to dismiss the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the parties’ contract was governed by General Obligations Law § 5-903 which required the plaintiff to provide the defendant with notice of the contract’s renewal clause prior to the time of renewal (see, Mount Vernon Amusement Co. v Georgian Rest. Corp., 30 AD2d 823; Telephone Secretarial Serv. v Sherman, 28 AD2d 1010). The plaintiff’s failure to comply with the statute mandated dismissal of the complaint insofar as it is asserted against the defendant as a matter of law.
The appellant’s remaining contentions are either without merit or need not be addressed in light of our determination. Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.